Citation Nr: 1644187	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 2010, for the grant of service connection for diabetes mellitus (DM), type II.

2.  Entitlement to an effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an effective date earlier than January 22, 1010, for the grant of service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than January 22, 1010, for the grant of service connection for peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2016, the Veteran's spouse testified before the undersigned Veterans Law Judge via a video conference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.


FINDINGS OF FACT

1.  A January 2008 rating decision denied entitlement to service connection for DM, type II; notice of this decision was sent to the Veteran's last known address of record.  

2.  The Veteran did not submit a Notice of Disagreement with the January 2008 rating decision or submit additional evidence within one year of the decision.

3.  On January 22, 2010, the Veteran informed VA by telephone that he wished to file a claim for service connection for disabilities that included DM, type II, and bilateral leg vein problems.  

4.  No document can be construed as a claim to reopen service connection for DM, type II, prior to January 22, 2010.

5.  No document can be construed as a claim for entitlement to service connection for peripheral neuropathy of the right upper extremity prior to January 22, 2010.

6.  No document can be construed as a claim for entitlement to service connection for peripheral neuropathy of the left upper extremity prior to January 22, 2010.

7.  No document can be construed as a claim for entitlement to service connection for peripheral neuropathy of the right lower extremity prior to January 22, 2010.

8.  No document can be construed as a claim for entitlement to service connection for peripheral neuropathy of the left lower extremity prior to January 22, 2010.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 22, 2010, for the grant of service connection for DM, type II, is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400(r) (2015).

2.  An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (b)(2) (2015).

3.  An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (b)(2) (2015).

4.  An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

5.  An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  The appeal regarding earlier effective dates involves "downstream" issues that arose following the grant of service connection for DM, type II, and peripheral neuropathy of the bilateral upper and lower extremities.  Also, by a letter dated in February 2010, the Veteran was provided notice of how disability ratings and effective dates are determined. The issues of entitlement to an earlier effective date for the award of service connection for DM, type II, and peripheral neuropathy of the bilateral upper and lower extremities was most recently reviewed in the August 2012 statement of the case. 

VA has also satisfied its duty to assist with respect to the issues decided herein.  All pertinent evidence has been received and additional VA examinations are not needed as current findings would not serve to establish entitlement to an earlier effective date for the grant of service connection.  

As noted, the Veteran was afforded a hearing which took place before the undersigned in August 2016.  At the hearing the Veteran's spouse explained that she was attending the hearing in the Veteran's place since he was not physically able to attend.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103 (c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  In discussing such evidence with the Veteran's spouse at the hearing, the Veteran's spouse testified that she was going to go through her paperwork at home and would submit any documents that would help clarify this issue.  Nothing has been received to date.  Additionally, neither the Veteran's spouse nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor did they identify any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110 (b)(1).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the regulations regarding informal claims are for consideration.

III.  Analysis

A.  DM, Type II

The Veteran and his spouse contend that the effective date for the grant of DM, type II, should go back to the date that the Veteran originally filed a claim for service connection for this disability in April 2007. 

There is no disputing that the Veteran initially filed a claim for service connection for DM, type II, in April 2007.  In this regard, the record contains a Veterans Application for Compensation and/or Pension (VA Form 21-526), received in April 2007 and signed by the Veteran, requesting compensation benefits for DM, type 2.  The record goes on to show that the agency of original jurisdiction (AOJ) denied this claim in January 2008, at which time the Veteran was sent notice of the denial and his appeal rights.  There is no evidence that the Veteran appealed the January 2008 decision nor does the Veteran contend as much.  There is also no indication that new and material evidence was received within one year of the January 2008 decision.  38 C.F.R. § 3.156.    

Rather, the Veteran and his spouse assert by way of their statements and hearing testimony that they never received notice of the January 2008 rating denial.  The Veteran explained in his Notice of Disagreement received in October 2010 that he and his spouse moved in June 2007 and had left a forwarding address with the U.S. Postal Service.  He went on to state that he never received a letter that VA issued to him in September 2007, either at his new address or at his post office box which he had had for 38 years, and he never received the January 2008 notice letter and decision.  He added that if these letters had been returned to the AOJ as undeliverable, the AOJ should have been notified him of this and made efforts verify his address.  He concluded by stating that since it appeared that the RO had made no attempt to obtain his correct address, he should be given an effective date for the grant of service connection (for DM, type II) back to April 2007.

Neither the September 2007 letter that the Veteran referenced above nor the January 2008 notice letter and decision were returned as undeliverable.  Therefore, VA had no reason to suspect that the Veteran did not receive these documents and had no reason to make attempts to verify his address.  See Lamb v. Peake, 22 Vet.App. 227, 231 (2008) (observing "that it is certainly true that when a notice letter is returned unclaimed, the Secretary must check the claimant's file to determine if another notice letter needs to be sent").  In this regard, there is a presumption of regularity that attaches to the actions of public officials.  Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  This presumption has been applied to all manner of VA processes and procedures.  As it pertains to this appeal, it has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods, 14 Vet. App. at 220-21; see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  Here, in addition to mailing notice of the January 2008 decision to the Veteran's last known address on file in January 2008, the record shows that a copy was also mailed to the Veteran's representative.

A claimant may rebut the presumption of regularity by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Consideration in this regard includes determining what date VA was put on notice of the Veteran's new address.  Such notice can include mail that was returned to VA as undeliverable or actual notice from the Veteran.  See, e.g., Lamb, 22 Vet.App. at 231.  As previously noted, there is no mail that was returned to VA as undeliverable.  

Regarding actual notice from the Veteran, the Veteran's spouse testified in August 2016 that she and the Veteran notified VA of their new address at the time that they moved, but she was unable to recall the date that they had moved.  However, the Veteran reported in the Notice of Disagreement received in October 2010 that they had moved in June 2007.  However, the Veteran did not state that he notified VA of his address when they moved, only that he had left a forwarding address with the U.S. Postal Service.  In any event, the Veteran's statement that he moved in June 2007 is inconsistent with a December 2007 medical information record that VA received with the Veteran's Social Security Administration (SSA) records.  This record, which is signed and dated by the Veteran in December 2007, contains the same address that the Veteran provided VA when he filed his initial claim for service connection for DM, type II, in April 2007.  In other words, if the Veteran moved in June 2007, it is unclear why he put his old address rather than his new address on the December 2007 information record.  

The Board finds that the earliest documentation in the Veteran's electronic claims file of a new address is the post office box number that he provided VA when he filed his January 22, 2010, claim for compensation.  This claim was made by telephone.  See Report of General Information (VA Form 21-820).  In regard to this address, the Veteran's spouse testified that she and the Veteran obtained the post office box after they moved because of "iffy" mail delivery to their new address.  In contrast, the Veteran reported in the October 2010 Notice of Disagreement that they had had the post office box for 38 years.  

In light of the inconsistencies outlined above, the Board simply cannot conclude that the Veteran met his burden of submitting clear evidence to rebut the presumption of regularity regarding providing notice of the January 2008 decision.  Put another way, absent clear evidence that the claimant notified VA of a change of address and absent clear evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Moreover, regarding the assertions made by the Veteran and his spouse that they never received notice of the January 2008 rating decision, the law provides that an appellant's statement of non-receipt, standing alone, is not the type of "clear evidence to the contrary" which is sufficient to rebut the presumption of regularity of the notice.  Mindenhall, 7 Vet. App. at 274.  

Based on the foregoing, the Board finds that the January 2008 rating decision denying service connection for DM, type II, was sent to the last known address on file and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Consequently, January 22, 2010, is the correct effective date for the grant of service connection since that is the date that the Veteran filed an application to reopen the claim for service connection for DM, type II.  There is no earlier claim on file.  In fact, there is no evidence on file between the January 2008 final rating decision and the Veteran's January 22, 2010, claim to reopen.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than January 22, 2010, for the grant of service connection for DM, type II, must be denied.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(r); see also Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b).

B.  Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

Given the sequence of events in this case, the Board finds that an effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower bilateral extremities is not warranted.

In terms of when the Veteran was found to have peripheral neuropathy, the record shows that he was initially diagnosed as having peripheral neuropathy of the upper and lower extremities by a VA examiner in June 2010.  The examiner reported that the condition was a complication of the Veteran's DM.  The Veteran reported at this examination having DM, type II, since 2005 and peripheral neuropathy symptoms of the extremities since 2006.  While records as early as 2006 show that the Veteran sought treatment for various ailments to include varicose veins, they do not reflect diagnoses of peripheral neuropathy prior to the June 2010 VA examination.  

As far as when the Veteran first filed a claim for service connection for peripheral neuropathy, the AOJ construed a January 22, 2010, telephone contact as the date of the Veteran's claim for peripheral neuropathy of the bilateral upper and lower extremities.  In this regard, a Report of General Information dated January 22, 2010, shows that the Veteran telephoned the RO and relayed his intent to file a claim for service connection for a number of conditions including "bilateral leg vein problems."    

The pertinent question thus becomes whether there is evidence on file that can be construed as a formal or informal claim for service connection for peripheral neuropathy of the bilateral upper or lower extremities prior to January 22, 2010.  After reviewing the evidence in its entirety, the Board can find no earlier claim.  That is, none of the documents in the claims file can be construed as a claim for service connection for peripheral neuropathy prior to the Veteran's January 22, 2010, informal claim.  Having determined January 22, 2010, as the date of claim, and June 2010 as the date of diagnosis of peripheral neuropathy, with reported symptoms dating back to 2006, the effective date for the grant of service connection for peripheral neuropathy can certainly be no earlier than the date of the January 22, 2010 claim.  As noted above, the effective date for the grant of service connection based on an original claim is the date of receipt of claim or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

Based on the foregoing, the claim for an effective date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities earlier than January 22, 2010, must be denied.  The law governing assignment of effective dates is binding in this case.  See 38 U.S.C.A. § 7104 (c).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b).


ORDER

An effective date earlier than January 22, 2010, for the grant of service connection for DM, type II, is denied.

An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity is denied.

An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity is denied.

An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

An effective date earlier than January 22, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
ANTHONY C SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


